Citation Nr: 0531476	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a disability of the 
larynx.

4.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Detroit, Michigan, VA 
Regional Office (RO).  The Board notes that in March 1999 the 
RO, in pertinent part, denied reopening a claim for 
entitlement to service connection for a back disorder, denied 
entitlement to service connection for a larynx disorder, and 
denied entitlement to service connection for a bilateral knee 
disorder.  In an October 1999 decision the RO found the 
veteran was not competent for VA benefits purposes.  

In an October 2001 decision the Board remanded the issues of 
whether the veteran was competent for VA benefits purposes 
and remanded the issues of whether new and material evidence 
was received to reopen a service connection claim for a back 
disability and entitlement to service connection for larynx 
and bilateral knee disabilities for a determination as to 
whether a timely substantive appeal had been filed.  The RO 
found the veteran competent in an April 2002 rating decision, 
fully resolving that issue on appeal.  

In October 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In a June 2003 
decision the Board found the veteran had submitted a timely 
substantive appeal and remanded the issues of whether new and 
material evidence was received to reopen a service connection 
claim for a back disability and entitlement to service 
connection for larynx and bilateral knee disabilities for 
additional development.

Although the RO, in essence, reopened and adjudicated the 
issue of entitlement to service connection for a back 
disability on the merits in the December 2004 supplemental 
statement of the case, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  For this reason, the Board will consider the 
issue of whether new and material evidence was submitted to 
reopen the claim for service connection prior to appellate 
review on the merits.

In a November 2004 rating decision the RO found the veteran 
was not competent for VA benefit purposes.  The veteran 
subsequently perfected his appeal as to this matter.  The 
issues on appeal have been merged under the present docket 
number for administrative convenience.

Although the veteran submitted numerous statements concerning 
the competency issue subsequent to the February 2005 
statement of the case without waiving further RO 
consideration, the Board finds the information provided is 
redundant of his previous statements and that additional RO 
consideration is not required.  His allegations of prejudice, 
bias, and/or error were thoroughly argued in his prior 
correspondence.  Therefore, the issue has been properly 
developed for appellate review.  See 38 C.F.R. § 20.1304 
(2005).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has 
sufficiently notified him of the information and evidence 
necessary to substantiate these claims.

2.  In a June 1984 rating decision the RO denied entitlement 
to service connection for a back disorder; the veteran did 
not appeal and the decision became final.

3.  Evidence received since the June 1984 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The evidence demonstrates a chronic back disorder was not 
present in service and is not shown to have been incurred as 
a result of any incident of active service.

5.  The evidence demonstrates a bilateral knee disorder was 
not present in service and is not shown to have been incurred 
as a result of any incident of active service.

6.  The evidence demonstrates a larynx disorder was not 
present in service and is not shown to have been incurred as 
a result of any incident of active service.

7.  The medical evidence demonstrates that the veteran lacks 
the mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1984 rating decision 
denying service connection for a back disorder is new and 
material, and the claim must be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  A larynx disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

5. The veteran is not competent to handle the disbursement of 
VA funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. 
§ 3.353(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the evidence 
not of record that was necessary to substantiate his service 
connection claims and of which parties were expected to 
provide such evidence by correspondence dated in August 2003.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The VCAA notice letter provided to the veteran in this case 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the December 2004 supplemental statement of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

Although the veteran was not provided a specific VCAA letter 
notification as to his challenge of the competency 
determination, additional notification as to this matter is 
not required.  It is unclear whether specific notice is 
required for determinations of this nature which do not 
affect benefit entitlement; however, the Board also finds the 
veteran was adequately notified of the evidence necessary to 
substantiate his assertion of competency.  There is no 
indication the veteran will be prejudiced by appellate review 
without specific VCAA notice.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in April 1998, April 2002, February 
2004, May 2004, and October 2004.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

New and Material Evidence Claim

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
veteran submitted a request to reopen his claim for 
entitlement to service connection for a back disorder prior 
to August 29, 2001.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In June 1984 rating decision the RO denied service connection 
for a back disorder based upon findings that the evidence 
demonstrated treatment during service had been for an acute 
injury and that there was no evidence of a present 
disability.  The veteran did not appeal that determination 
and it has become final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2005).  

The Board finds that the evidence added to the claims file 
since the June 1984 decision includes evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  This 
evidence includes an April 1998 VA diagnosis of chronic 
lumbar strain without opinion as to etiology.  As this 
evidence was not of record at the time of the last final 
decision and as it addresses directly the basis for the prior 
denial of the veteran's claim, it is "new and material" and 
the claim must be reopened.  

As the RO reopened and re-adjudicated the veteran's claim on 
the merits, the Board finds the veteran is not prejudiced by 
an appellate review of his service connection claim based 
upon the present record.  See Bernard, 4 Vet. App. 384.  The 
Board notes the veteran has consistently asserted his 
entitlement to service connection and that all VA duties to 
notify and assist required for service connection claims have 
been satisfied.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases, including arthritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).



Back Disability

Service medical records show that in October 1975 the veteran 
sustained injuries including to the back when he fell down 
some stairs.  The examiner noted hematoma to the left upper 
back, limited range of back motion, and pain on pressure to 
the lower back.  No diagnosis was provided, but the veteran 
was advised to avoid heavy lifting for one day.  A report 
dated the following day noted complaints of continued pain.  
The examiner noted the veteran was neurologically intact with 
good reflexes and strength.  The remaining service medical 
records are silent for back complaints or findings.  The 
March 1976 discharge examination revealed a normal clinical 
evaluation of the spine.

On VA examination in March 1984 the veteran reported 
complaints including backaches.  It was noted he stated he 
sustained job-related injuries in 1981 when he was slammed 
against a wall.  The diagnoses included possible fracture of 
the lower border of the right scapula, but it was also noted 
that right scapula X-rays were negative.

A February 1984 private medical report noted the veteran had 
been treated mainly for work-related injuries.  His primary 
complaint had been upper back pain, but X-rays were negative 
for fracture.  A diagnosis of myositis was provided.

On VA examination in April 1998 the veteran reported that 
during service in 1975 he was involved in an automobile 
accident when the car in which he was riding hit a guard 
rail.  He reported he injured his back and knees and that he 
had been unconscious.  He stated he was hospitalized for five 
or six days due to head injuries.  It was also noted that the 
veteran had sustained gunshot injuries to his chest wall and 
right thigh in 1985.  X-rays of the thoracic and lumbar 
spines were essentially normal with very mild scoliosis.  
There was no evidence of arthritis.  The diagnoses included 
chronic lumbar strain including thoracic spine strain.

In his February 2002 VA Form 9 the veteran reiterated his 
claims as to having incurred back and knee injuries in an 
automobile accident during service in 1975 and when he fell 
down a flight of stairs.  

On VA examination in February 2004 the veteran reported he 
injured his back and knees during service in Hawaii.  The 
examiner noted diagnostic studies including X-rays of the 
lumbosacral spine and knees were normal with no residuals of 
traumatic pathology.  The diagnoses included subjective 
complaints of pain in the lower back and knees.  It was the 
examiner's opinion that the veteran's current subjective 
complaints were not likely due to a service-related 
condition.  There was no record of any specific injury during 
boot camp and no record of any medical attention for his 
subjective complaints of back and knee pain.  The examiner 
noted that, clinically, the veteran's lower back and knees 
were essentially stable without any residual of trauma or 
orthopedic pathology.

Based upon the evidence of record, the Board finds a chronic 
back disorder was not present in service and is not shown to 
have been incurred as a result of any incident of active 
service.  There is no probative evidence demonstrating a back 
injury was incurred as a result of any automobile accident 
requiring hospitalization during active service.  Although 
service medical records show the veteran was treated for back 
pain as a result of a fall down a flight of stairs, the 
February 2004 VA examiner's opinion is persuasive that the 
present back complaints are unrelated to any injury in 
service.

While the veteran believes he has a chronic back disorder 
that was incurred as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
for a back disability must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.



Bilateral Knee Disability

Service medical records are negative for complaint, 
diagnosis, or treatment for a bilateral knee disorder.  The 
veteran's March 1976 discharge examination revealed a normal 
clinical evaluation of the lower extremities.

On VA examination in February 1990 the veteran reported he 
sustained knee injuries in an automobile accident in service.  
No diagnosis or additional comments as to this disorder were 
provided.

In his November 1997 claim for service connection the veteran 
asserted that he had incurred knee injuries in an automobile 
accident during service.

On VA examination in April 1998 the veteran reported that 
during service in 1975 he was involved in an automobile 
accident when the car in which he was riding hit a guard 
rail.  He reported he injured his back and knees and had been 
unconscious.  The examiner provided no diagnosis or 
additional comments concerning a knee disorder.

VA hospital records dated from August to September 2001 noted 
arthritis and chronic knee pain.  

In his February 2002 VA Form 9 the veteran reiterated his 
claims as to having incurred back and knee injuries in an 
automobile accident during service in 1975 and when he fell 
down a flight of stairs.  

On VA examination in February 2004 the veteran reported he 
injured his back and knees during service in Hawaii.  The 
examiner noted diagnostic studies including X-rays of the 
lumbosacral spine and knees were normal with no residuals of 
traumatic pathology.  The diagnoses included subjective 
complaints of pain in the lower back and knees.  It was the 
examiner's opinion that the veteran's current subjective 
complaints were not likely due to a service-related 
condition.  There was no record of any specific injury during 
boot camp and no record of any medical attention for his 
subjective complaints of back and knee pain.  The examiner 
noted that, clinically, the veteran's lower back and knees 
were essentially stable without any residual of trauma or 
orthopedic pathology.

Based upon the evidence of record, the Board finds a 
bilateral knee disorder was not present in service and is not 
shown to have been incurred as a result of any incident of 
active service.  There is no probative evidence demonstrating 
a knee injury was incurred as a result of an automobile 
accident requiring hospitalization during active service.  
The February 2004 VA examiner's opinion is persuasive that 
the present knee complaints are unrelated to any injury in 
service.  Therefore, the Board finds entitlement to service 
connection for a bilateral knee disability must be denied.  
The preponderance of the evidence is against the veteran's 
claim.

Larynx Disability

Service medical records are negative for complaint, 
diagnosis, or treatment for a larynx disorder.  The veteran's 
March 1976 discharge examination revealed a normal clinical 
evaluation of the mouth and throat.

VA examination in March 1984 included a diagnosis of old 
fracture of the larynx with aretnoid area displacement.  No 
opinion as to etiology for the larynx injury was provided.  
On psychiatric examination in March 1984 the veteran reported 
that he sustained job-related injuries in 1981 when some 
scrap fell on him and that he had been beaten with a baseball 
bat in a case of mistaken identity.  The examiner commented 
that it appeared the veteran had an actual injury of his 
larynx, but that he may also have well had some somatic 
delusions and what appeared to be rather histrionic 
hysterical manifestations when he was in service.  

VA hospital records dated from September to November 1985 
noted the veteran was preoccupied about changes in his neck 
and throat that he believed were the result of injuries 
incurred during boot camp when he was used to demonstrate a 
training exercise.

Department of Corrections, Center for Forensic Psychiatry, 
records dated in June 1987 noted the veteran attributed his 
psychological problems to an incident during basic training 
when his larynx was broken by a member of the training staff 
in a practice demonstration.  It was noted he had received no 
treatment for the disorder until 1983, but that it was 
unclear how the discovery was made or why he did not have 
more acute problems at the time the alleged trauma was 
inflected.

On VA examination in February 1990 the veteran reported he 
sustained a broken larynx in a training exercise in boot 
camp.  No diagnosis or additional comments as to this 
disorder were provided.

In his November 1997 claim for service connection the veteran 
asserted his larynx had been crushed in a training exercise 
with a rubber hose.  He reported mouth to mouth resuscitation 
had been required to revive him.  

VA examination in April 1998 revealed a normal larynx.  
Indirect laryngoscopy demonstrated true vocal cord mobility 
was intact with no evidence of lesions.  There was no 
erythema or edema to the supraglottic larynx.

In his February 2002 VA Form 9 the veteran stated his boot 
camp instructor had broken his larynx when he strangled him 
until he was unconscious.  He reported the injury was first 
discovered by X-ray examination in December 1983.

VA examination in May 2004 noted that the veteran apparently 
had given a history of a larynx injury during service with 
difficulty at that time, but that the details were unknown to 
the examiner.  It was noted that currently the veteran had 
mild hoarseness that was barely perceptible.  He was able to 
speak easily and effortlessly and his voice was strong.  
There were no obvious voice impediments and he was able to 
swallow satisfactorily.  There was no difficulty breathing 
through the nose, no discharge, and no dyspnea at rest or on 
exertion.  The examiner noted speech pathology records 
revealed mild vocal abnormalities and mild changes of reflux 
laryngitis, but that there did not appear to be any permanent 
laryngeal injury from the reported incident in service.

Based upon the evidence of record, the Board finds a larynx 
disorder was not present in service and is not shown to have 
been incurred as a result of any incident of active service.  
There is no probative evidence demonstrating a larynx injury 
was incurred during training.  The May 2004 VA examiner's 
opinion is persuasive that the present larynx complaints were 
unrelated to any injury in service.  Therefore, the Board 
finds entitlement to service connection for a larynx 
disability must be denied.  The preponderance of the evidence 
is against the veteran's claim.

Competency Determination

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a) (2005).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

In this case, the medical evidence includes numerous opinions 
as to the veteran's competency provided over the years since 
his discharge from active service.  It is significant to note 
that a March 1984 VA examiner noted the veteran was not sane, 
but that he was still marginally competent to manage his own 
affairs.  In 1988 the veteran was found guilty of second 
degree murder but mentally ill.  A May 1997 VA examiner found 
the veteran was mentally incompetent for VA purposes.  A 
January 1998 examination report noted he had regained his 
mental competency to handle his own money responsibly.  

A July 1999 VA examiner found him to be incompetent for VA 
purposes.  It was noted that reports describing his condition 
when the police found him in June 1999, the report from his 
parents of his deterioration after hospital discharge, his 
poor judgment in living in a home without adequate utilities, 
and his current belief that anti-psychotic medication was not 
needed were factors in that determination.  A VA physician 
who conducted examinations in June 2000 and April 2002 found 
the veteran was competent.  

VA hospital records dated from October to November 2001 noted 
the veteran was competent for VA purposes; however, records 
dated from December 2001 to January 2002 considered him to be 
incompetent.  

State of Michigan, Probate Court, records dated in February 
2004 noted letters of guardianship had been appointed for the 
veteran because of legal incapacity.

A March 2004 VA field examination found the veteran was not 
able to handle his financial obligations due to his drug use. 

VA examination in October 2004 noted the veteran was 
interviewed and his claims file was reviewed.  The examiner 
found the veteran was incompetent to manage his VA funds 
based on his poor judgment.  It was noted that he had a long 
history of paranoid type schizophrenia with command 
hallucinations to kill and a history of alcohol dependence, 
in remission, and cocaine and marijuana abuse.  The 
chronicity of his illness, the fast decompensation that could 
occur if he did not take his medication, and his history of 
drug abuse and frequency of hospitalization all pointed out 
the fact that he could decompensate endangering himself and 
others.  It was noted that the court had deemed him to be 
incompetent to manage his own affairs.

VA hospital records dated in October 2004 noted the veteran 
was concerned about being discharged the following day with 
no other complaints.  It was noted that he was still 
delusional and had been hollering and singing in his room, 
but that he was cooperative and easy to redirect.  An October 
2004 discharge summary noted he was psychiatrically stable at 
the time of discharge.

In statements and correspondence submitted in support of his 
appeal the veteran asserted that the opinions of record 
finding him incompetent were the result of prejudice, bias, 
and/or error.  

Based upon the medical evidence of record, the Board finds 
the veteran lacks the mental capacity to contract or to 
manage his affairs, including the disbursement of funds 
without limitation.  Although the medical evidence includes 
opinions that the veteran was considered competent, the Board 
finds that the overall evidence is persuasive that he is 
incompetent, albeit, with apparent intermittent periods of 
lucidity.  The October 2004 examiner's opinion is clear, 
convincing and leaves no doubt as to the veteran's 
incompetency.  Therefore, the veteran's appeal must be 
denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a disability of the 
larynx is denied.

The veteran is incompetent for VA benefit payment purposes; 
his appeal is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


